Judge Beech
delivered the opinion of the Court.
Buford hired to Howke a slave by parol, for fifty dollars, and failed to comply with his contract in letting Howke have the slave. .Howke sued out a warrant from a Justice of the Peace, for a breach of the contract, laying his damages at $50; and the only question presented for consideration is, whether under the act of 1828, (2 Stat. Law, 902,) the Justice had jurisdiction. That the case is embraced by the second section of that act, does not, in our opinion, admit of a doubt. And this conclusion is sustained by the construction given to it in Huling vs Rife, (3 J. J. Marshall, 587;) Fortune vs Howard, (4 J. J. Marshall, 171;) and Harris vs Pendleton, (4 B. Monroe, 398.) It results that the Court below erred in dismissing the plaintiff’s appeal.
Wherefore, the judgment is reversed, and the cause remanded, that a new trial may be granted, without the payment of costs — and the plaintiff is entitled to his costs in this Court.